Opinion issued March 24, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00168-CR
———————————
in re Teodoro Escobar Robles, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Teodoro Escobar Robles, has filed a pro se petition for writ of mandamus,
complaining that the trial court refuses to rule on his “motion for forensic
examination of evidence.”[1]  We deny relator’s petition for writ of
mandamus.
          All
outstanding motions are dismissed as moot.  
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          A jury convicted relator of
aggravated robbery and assessed punishment at life imprisonment in the
underlying case, which is State v. Robles,
No. 1161114 in the 248th District Court of Harris County, Texas.  This Court affirmed relator’s conviction, and
the Texas Court of Criminal Appeals refused his petition for discretionary
review.  See Robles v. State, No.
01-09-00117-CR, 2010 WL 45770, at *3 (Tex. App.—Houston [1st Dist.] Jan. 7,
2010, pet. ref’d) (mem. op.).